DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-16 are pending and have been examined.
This action is in reply to the papers filed on 01/05/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/05/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 08/05/2020 as modified by the amendment filed on 01/05/2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a system/device and computer readable medium for publicity-associated information processing.
Claim 1 recites [a] publicity-associated information processing device comprising a processing unit and a storage unit, the storage unit storing a program that, when executed by the processing unit, causes the publicity-associated information processing device to: divide an area to which the publicity is to be provided into N sections each having a section number, where N is an integer; set section subject number information by correlating each of the N sections with a number of subjects in the section; store the section subject number information in the storage unit; and perform an area setting process that sets M evaluation target areas, where M is an integer smaller than N, and the evaluation target areas are units for evaluating an effect of the publicity to be provided, the area setting process being performed by, for each of the N sections: selecting the section in a predetermined sequence based on the section subject number information stored in the storage unit, acquiring the number of subjects correlated with the selected section, accumulating the value of the acquired number of subjects into an accumulated value, and in response to the accumulated value satisfying predetermined area setting conditions: setting an evaluation target area including the selected sections for which the accumulated value of the acquired number of subjects satisfies the predetermined area setting conditions, and clearing the accumulated value. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 1 recites a system/device and, therefore, are directed to the statutory class of machine.  Claim 2 recites a computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  


Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A publicity-associated information processing device comprising a processing unit and a storage unit, the storage unit storing a program that, when executed by the processing unit, causes the publicity-associated information processing device to:

processing device comprising a processing unit and a storage unit

This limitation includes the steps of: divide an area to which the publicity is to be provided into N sections each having a section number, where N is an integer. 
No additional elements are positively claimed.
This limitation is directed to dividing up a larger area into smaller section (an abstract idea) in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


This limitation includes the steps of: set section subject number information by correlating each of the N sections with a number of subjects in the section.
No additional elements are positively claimed.
This limitation is directed to organizing known information in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


This limitation includes the steps of: store the section subject number information in the storage unit.
But for the storage unit, this limitation is directed to storing known information in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
store the section subject number information in the storage unit


This limitation includes the steps of: perform an area setting process that sets M evaluation target areas, where M is an integer smaller than N, and the evaluation target areas are units for evaluating an effect of the publicity to be provided, the area setting process being performed by, for each of the N sections.
No additional elements are positively claimed.
This limitation is directed to evaluating/analzing known information in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


This limitation includes the steps of: selecting the section in a predetermined sequence based on the section subject number information stored in the storage unit, acquiring the number of subjects correlated with the selected section, accumulating the value of the acquired number of subjects into an accumulated value.
No additional elements are positively claimed.
This limitation is directed to evaluating/analyzing known information in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


This limitation includes the steps of: in response to the accumulated value satisfying predetermined area setting conditions: setting an evaluation target area including the selected sections for which the accumulated value of the acquired number of subjects satisfies the predetermined area setting conditions, and clearing the accumulated value.
No additional elements are positively claimed.
This limitation is directed to evaluating/analyzing known information in order to implement publicity-associated information processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above (e.g., processing unit and a storage unit) that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and analyzing known data) such that they amount to 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor and storage medium merely processes/analyzes and stores known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent CRM claim 2 also contains the identified abstract ideas, with the additional elements of a computer which is a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3-16 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims performing some simple mathematical calculations. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing publicity-associated information processing. Furthermore, the claim language only recites the 

Claim Rejections - 35 USC § 101 – electromagnetic signals per se - WITHDRAWN
Per Applicants’ amendments/arguments, the rejection(s) is/are withdrawn. 

Conclusion
Examiner’s Response to Arguments

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-16, on page(s) 8-11 of Applicant’s Remarks (Response After Final Action dated 01/05/2022), Applicants traverse the 35 USC §101 rejections arguing the following: the independent claims recite significantly more than an abstract idea. Applicant further argues that the claims recite a combination of elements that are not well-understood, routine, or conventional. Applicant also argues that the claimed invention solves the problem of "how to set evaluation target areas that include enough subjects to provide an appropriate number of responses for obtaining significant evaluation results." With respect, the Office maintains the position that the claims are abstract and do not amount to significantly more.
The Office maintains that the judicial exception is not integrated into a practical application. There are no additional elements which are positively claimed as performing any significant step(s). Instead, applicant’s claimed invention is interpreted as merely a series of mental steps and/or calculations which could be performed in the human mind. For example, in claim 1, the invention merely claims storing section subject number information and an area 
Applicant argues that the claimed invention solves the problem of how to set evaluation target areas that include enough subjects to provide an appropriate number of responses for obtaining significant evaluation results. However, this is not a technological problem, but rather an abstract advertising optimization problem more akin to optimizing a financial or budgeting issue. 
At best, the processing device (claim1) and/or computer (claim 2) is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Further, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely processes and/or stores data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. 



No Prior-art Rejection
Claims 1-16 cannot be rejected with prior-art. Per Applicants’ amendments/arguments, the rejections are withdrawn. Applicant’s amendments and arguments and unique combination of features and elements are not taught by the prior-art without hindsight reasoning. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota 2004/0199398 [0092 – area setting module interpreted as an area setting unit] [0054 – area setting process] [0152 – predetermined range interpreted as a predetermined sequence] [0048 – advertisement interpreted as publicity] 
Murakami 2008/0201371 [0058 - space is divided into several areas in compliance with a predetermined rule] 
Sakaguchi 2016/0274756 [0142] After the stage of processing in step S71, the display control section 101 compares the frequency of selection acquired in the stage of processing in step S71 with a predetermined value M (step S72).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over: Kubota 2004/0199398; in view of Murakami 2008/0201371; in further view of Sakaguchi 2016/0274756.
Regarding Claim 1. (Original) Kubota 2004/0199398 teaches A publicity-associated information processing device comprising: an area setting unit (Kubota 2004/0199398 [0092 – area setting module interpreted as an area setting unit] FIG. 4(B) is a diagram showing an example of a structure of the area sales program 39. The area sales program 39 is composed of an area setting module 41, an analysis module 42, a contents setting module 43, an area information update module 44, a fee processing module, and the like.) configured to perform an area setting process (Kubota 2004/0199398 [0054 – area setting process] The area information 97 includes area number 90, area specification data 91, area size data 92, purchaser data 93, validity period data 94, content data 95, and other data 96. The area information 97 is prepared individually for each area sold to an advertiser.) of acquiring the number of subjects correlated with a section which is selected in a predetermined sequence (Kubota 2004/0199398 [0152 – predetermined range interpreted as a predetermined sequence] The area sales server 5 reads out of the map data 45 a map of a predetermined range which includes the specified area according to the area setting module 41 of the area sales program 39, creates an area setting screen, and transmits it to the advertiser terminal device 7 (step 202). [0266] As has been described, in the present embodiment, an area is set in a region to which information such as content data is transmitted, and in order to relate an area to information, a predetermined information can be transmitted limitedly to a specific region.) on the basis of section subject number information correlated (Kubota 2004/0199398 [0210 - section] Then, the contents obtaining section 84 determines whether or not the mobile terminal device 61 is located in any of the sold area by using the area information database 83, and defines the located area (step 65).) with the number of subjects to whom publicity is to be provided (Kubota 2004/0199398 [0048 – advertisement interpreted as publicity] From the mobile terminal device 61 to the communication controlling section 79, the present position information indicating the present position of the vehicle 58 is transmitted, while from the communication controlling section 79 to the mobile terminal device 61, the content data such as advertisement information is transmitted. [0103] Specifically, when the area server 5 transmits the area setting screen to the advertiser terminal device 7, the area setting module 41 obtains the map data 45, which is transmitted from the communication section 35 to the advertiser terminal device 7. [0122] The communication section 18 is a device to connect the advertisement terminal device 7 to the internet 8. The communication section 18 is constituted by a modem or the like when the advertiser terminal device 7 is connected to a public circuit.) for each section acquired by 
Kubota 2004/0199398 may not expressly discloses the following features, however, Murakami 2008/0201371 teaches dividing an area according to a predetermined division rule (Murakami 2008/0201371 [0058 - space is divided into several areas in compliance with a predetermined rule] First, as shown in FIG. 2 (A), an ID space is divided into several areas in compliance with a predetermined rule. Although ID space is frequently divided into sixteen (16) areas in a practical application. For easy of explanation, the space is divided into four, and the ID is expressed by quaternary number having a bit length of eight (8). There will be described about an example that a node ID of node N is "1023", and a routing table of the node N is made.) and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kubota 2004/0199398 to include the division rules features as taught by Murakami 2008/0201371. One of ordinary skill in the art would have been motivated to do so in order to use a predetermined methodology or rule to manage information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Kubota 2004/0199398 may not expressly discloses the following features, however, Sakaguchi 2016/0274756 teaches setting an evaluation target area including the selected section in a stage in which an accumulated value of the acquired number of subjects satisfies predetermined area setting conditions (Sakaguchi 2016/0274756 [0142] After the stage of processing in step S71, the display control section 101 compares the frequency of selection acquired in the stage of processing in step S71 with a predetermined value M (step S72).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kubota 2004/0199398 to include the predetermine features as taught by Sakaguchi 2016/0274756. One of ordinary skill in the art would have been motivated to do so in order to use a predetermined methodology or rule to manage information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 2, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1.